Case 8:18-cv-02855-WFJ-AEP Document 10 Filed 12/04/18 Page 1 of 4 PageID 675




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

JUUL LABS, INC.,

       Plaintiff,

       v.                                     Case No. 8:18-cv-02855-WFJ-AEP


TWIST VAPOR FRANCHISING, LLC,

      Defendant.
_____________________________________/

                           NOTICE OF PENDENCY OF OTHER ACTIONS

       In accordance with Local Rule 1.04(d), I certify that the instant action:

X IS                related to pending or closed civil or criminal case(s) previously filed in this
                    Court, or any other Federal or State court, or administrative agency as
                    indicated below:

 1.    Juul Labs, Inc. v. Bo One Devices, et al., Int’l. Trade Comm’n., Case No. pending;

 2.    Juul Labs, Inc. v. Atom Pods, et al., Int’l. Trade Comm’n., Case No. pending;

 3.    Juul Labs, Inc. v. Noah Dovberg, No. 6:18-cv-02018-CEM-KRS (M.D. Fla.);

 4.    Juul Labs, Inc. v. DripTrip Vapes LLC, et al., No. 0:18-cv-62836-BB (S.D. Fla.);

 5.    Juul Labs, Inc. v. Vaportronix, LLC, No. 0:18-cv-62834-BB (S.D. Fla.);

 6.    Juul Labs, Inc. v. Eonsmoke, LLC, et al., No. 18-cv-14608 (D. N.J.);

 7.    Juul Labs, Inc. v. The Electric Tobacconist, LLC, No. 18-cv-02546 (D. Colo.);

 8.    Juul Labs, Inc. v. Flair Vapor, LLC, et al., No. 18-cv-14605 (D. N.J.);

 9.    Juul Labs, Inc. v. J Well France S.A.S., et al., No. 18-cv-05548 (E.D.N.Y.);

 10.   Juul Labs, Inc. v. King Distribution, LLC, et al., No. 18-cv-14607 (D. N.J.)

 11.   Juul Labs, Inc. v. Myle Vape, Inc., et al., No. 18-cv-05549 (E.D.N.Y.);

 12.   Juul Labs, Inc. v. Vapor 4 Life Holdings, Inc., No. 18-cv-07201 (N.D. Ill.);

                                                 1
                                                                                       69A5145.DOC
Case 8:18-cv-02855-WFJ-AEP Document 10 Filed 12/04/18 Page 2 of 4 PageID 676



 13.   Juul Labs, Inc. v. Vapor Hub International, Inc., et al., No. 18-cv-08515 (C.D. Cal.);

 14.   Juul Labs, Inc. v. Xfire, Inc., et al., No. 18-cv-03571 (S.D. Tex.);

 15.   Juul Labs, Inc. v. Ziip Lab Co., Ltd., et al., No. 18-cv-06094 (C.D. Cal.);

 16.   Juul Labs, Inc. v. Sarvasva, LLC d/b/a One Stop Food Mart, No. 18-cv-16331 (D. N.J.);

 17.   Juul Labs, Inc. v. The Electric Tobacconist, LLC, No. 18-cv-02995 (D. Colo.);

 18.   Juul Labs, Inc. v. Fuma Vapor, Inc., No. 18-cv-07711 (N.D. Ill.);

 19.   Juul Labs, Inc. v. Lan & Mike International Trading, Inc., No. 18-cv-09801 (C.D. Cal.);

 20.   Juul Labs, Inc. v. Lizard Juice, LLC, et al., No. 18-cv-01832 (D. Del.);

 21.   Juul Labs, Inc. v. Maduro Distributors, Inc., No. 18-cv-03232 (D. Minn.);

 22.   Juul Labs, Inc. v. Shenzhen OVNS Tech. Co., Ltd., et al., No. 18-cv-07717 (N.D. Ill.);

 23.   Juul Labs, Inc. v. ParallelDirect LLC, No. 18-cv-07712 (N.D. Ill.);

 24.   Juul Labs, Inc. v. United Wholesale, LLC, et al., No. 18-cv-01891 (D. Conn.);

 25.   Juul Labs, Inc. v. Vapor 4 Life Holdings, Inc., No. 18-cv-07724 (N.D. Ill.);

 26.   Juul Labs, Inc. v. Vape4U, LLC, No. 18-cv-02448 (C.D. Cal.);

 27.   Juul Labs, Inc. v. Vaperz, LLC, et al., No. 18-cv-07715 (N.D. Ill.); and

 28.   Juul Labs, Inc. v. The ZFO, No. 18-cv-06829 (N.D.N.Y.).


__ IS NOT        related to any pending or closed civil or criminal case filed with this Court, or
                 any other Federal or State court, or administrative agency.




                                                                                       69A5145.DOC
Case 8:18-cv-02855-WFJ-AEP Document 10 Filed 12/04/18 Page 3 of 4 PageID 677



       I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER

ACTIONS upon each party no later than fourteen days after appearance of the party.

                                                  Respectfully submitted,

Dated: December 4, 2018                           /s/ Bryan D. Hull
                                                  Bryan D. Hull (Fla. Bar No. 20969)
                                                  bhull@bushross.com
                                                  lhoman@bushross.com
                                                  BUSH ROSS, P.A.
                                                  1801 N. Highland Avenue
                                                  Tampa, FL 33602
                                                  Phone (813) 224-9255
                                                  Facsimile (813) 223-9620
                                                  Local Counsel

                                                  and

                                                  Daniel E. Yonan (pro hac vice)
                                                  Michael E. Joffre (pro hac vice)
                                                  Nirav N. Desai (pro hac vice)
                                                  Jonathan Tuminaro (pro hac vice)
                                                  Sterne, Kessler, Goldstein & Fox PLLC
                                                  1100 New York Avenue, NW
                                                  Washington, DC 20005
                                                  (202) 371-2600
                                                  (202) 371-2540 (fax)
                                                  dyonan@sternekessler.com
                                                  mjoffre@sternekessler.com
                                                  ndesai@sternekessler.com
                                                  jtuminar@sternekessler.com

                                                  Attorneys for Plaintiff




                                                                                     69A5145.DOC
Case 8:18-cv-02855-WFJ-AEP Document 10 Filed 12/04/18 Page 4 of 4 PageID 678



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 4, 2018, all counsel of record who consented to
electronic service are being served with a copy of this document via the Court’s CM/ECF
system.

                                                /s/ Bryan D. Hull
                                                Attorney




                                                                              69A5145.DOC
